     Case 2:18-cv-00671-KJM-CKD Document 69 Filed 08/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SENARBLE CAMPBELL,                                No. 2:18-cv-0671 KJM CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    J. TANTON, et al.,
15                       Defendants.
16

17          Plaintiff is a prisoner proceeding through counsel and in forma pauperis. Plaintiff seeks

18   relief pursuant to 42 U.S.C. § 1983.

19          On May 21, 2020, the court ordered the United States Marshal to serve the complaint on

20   defendant Tanton. Process directed to defendant Tanton was returned unserved because he does

21   not work at the address provided. Plaintiff must provide additional information to serve this

22   defendant. Plaintiff shall promptly seek such information through discovery, the California

23   Public Records Act, Calif. Gov’t. Code § 6250, et seq., or other means available to plaintiff. If

24   access to the required information is denied or unreasonably delayed, plaintiff may seek judicial

25   intervention.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The Clerk of the Court is directed to send to plaintiff one USM-285 form, along with

28   an instruction sheet and a copy of the second amended complaint filed April 15, 2019;
                                                       1
     Case 2:18-cv-00671-KJM-CKD Document 69 Filed 08/07/20 Page 2 of 3

 1            2. Within sixty days from the date of this order, plaintiff shall complete and submit the

 2   attached Notice of Submission of Documents to the court, with the following documents:

 3                       a. One completed USM-285 form for each defendant;

 4                       b. Two copies of the endorsed complaint filed April 15, 2019; and

 5                       c. One completed summons form (if not previously provided) or show good cause

 6   why he cannot provide such information.

 7   Dated: August 6, 2020
                                                         _____________________________________
 8
                                                         CAROLYN K. DELANEY
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/camp0671.8e(2)


16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
     Case 2:18-cv-00671-KJM-CKD Document 69 Filed 08/07/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11                                                  No.
12                     Plaintiff,
13          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
14

15                     Defendant.
16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____          completed summons form

20         ____          completed USM-285 forms

21         ____          copies of the ___________________

22                                            Complaint

23   DATED:

24

25

26
27                                                      ________________________________

28                                                      Plaintiff
                                                    3
